Name: Council Regulation (EEC) No 1720/80 of 30 June 1980 laying down for 1980 certain measures for the conservation and management of common fishery resources off the west Greenland coast applicable to vessels flying the flag of Canada or under charter to companies registered in Canada
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 80 Official Journal of the European Communities No L 168/35 COUNCIL REGULATION (EEC) No 1720/80 of 30 June 1980 laying down for 1980 certain measures for the conservation and management of common fishery resources off the west Greenland coast applicable to vessels flying the flag of Canada or under charter to companies registered in Canada 2 . The catches which vessels flying the flag of Canada or under charter to Canadian companies shall be authorized to take during the period 1 January to 31 December 1980 in the zone defined in paragraph 1 shall be limited to the quotas laid down in column 1 of Annex I. 3 . Notwithstanding paragraph 2 , fishing for deep ­ water prawn in the zone referred to in paragraph 1 by the vessels referred to in paragraph 2 shall cease when the quantity indicated in column 2 of Annex I in respect of sub-areas 0 and 1 as defined by the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries has been fished . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1 ), Whereas delegations from the Community and Canada have initialled an Agreement providing for the extension until 31 December 1980 of their Agreement on fisheries concluded on 3 December 1979 , and have held consultations concerning the management during 1980 of common fishery resources off the west Greenland coast ; Whereas delegations from the two Parties have agreed to recommend to their authorities certain measures for the conservation and management of these resources , including the fixing of allocations for the vessels of the other Party and conditions for fishing in the waters concerned ; Whereas it is therefore appropriate that the Community implement these agreed measures with respect to vessels flying the flag of Canada or under charter to companies registered in Canada, Article 2 1 . Vessels fishing in the fishery zone of Denmark for the quotas established in Article 1 shall comply with the conservation and control measures laid down in this Regulation and all other measures governing fishing activities in that zone. 2 . Vessels referred to in paragraph 1 shall keep a logbook as specified in Annex II . The original of the logbook shall be kept on board the vessel . The pink and blue copies of the logbook shall be sent each month to the Commission at the latest by the last day of the month for the preceding month . 3 . Vessels referred to in paragraph 1 shall transmit to the Commission, in accordance with the rules set out in Annex III, the information specified in that Annex. 4 . The registration letters and numbers of the vessels referred to in paragraph 1 shall be clearly marked on both sides of the bow of the vessel . HAS ADOPTED THIS REGULATION: Article 1 1 . The zone to which this Regulation applies shall be that part of the fishery zone of Denmark situated within sub-area 1 as defined by the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries , limited to the north by the parallel of 68 ° N latitude, and to the west by a line drawn parallel to and at a distance of 12 nautical miles from the baselines from which the territorial sea of Greenland is measured. Article 3 1 . Fishing shall be permitted only where a licence issued by the Commission on behalf of the Community at the request of the Canadian authorities is held on board and where the conditions set out in the licence are observed. ( J ) Opinion delivered on 20 June 1980 (not yet published in the Official Journal). 2 . The number of licences issued in accordance with paragraph 1 shall not exceed 12 . No L 168/36 Official Journal of the European Communities 1 . 7 . 80 3 . When an application for a licence is submitted to the Commission, the following information shall be supplied : a) name of the vessel ; b ) registration number; c) external identification letters and numbers ; d) port of registration ; e) name and address of the owner or charterer ; f) gross tonnage and overall length ; g) engine power ; h) call sign and radio frequency; i ) intended method of fishing; j ) intended area of fishing; k) species which it is intended to fish ; 1 ) period for which a licence is requested. 4 . Each licence shall be valid for one vessel only. When several vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence. Article 4 The competent authorities of the relevant Member State shall take appropriate steps, including the regular inspection of vessels, to ensure the enforcement of this Regulation. Article 5 Where an infrigement is duly established, the competent authorities of the relevant Member State shall , without delay, inform the Commission of the name of the vessel involved and of any action which they have taken. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1980. For the Council The President V. BALZAMO 1 . 7 . 80 Official Journal of the European Communities No L 168/37 ANNEX I Quotas 1 2 Species Quantity (tonnes ) Quantity (tonnes ) Greenland halibut (Reinhardtius hippoglossoides) 3 500  Round-nose grenadier (Coryphaenoides rupestris ) 800  Deep-water prawn (Pandalus borealis ) 2 000 2 500 ANNEX 11 The following logbook shall be used when fishing within the area referred to in Article 1 . E U R O P E A N C O M M U N IT IE S ' L O G B O O K F O R N A F O S U B -A R E A S 0 + 1 V es se l na m e Si de N o C o m m u n it ie s' lic en ce N o C an ad ia n lic en ce N o D at e \ N oo n po si tio n (G M T) D ay M on th Y ea r L at itu de Lo ng itu de N A F O " di vi si on 09 IN 1 I l l w P os it io n n st ar t of to w Ca tc h by sp ec ie s (k ilo gr am s - ro un d w ei gh t) T im e to w be ga n (G M T ) T im e to w fi ni sh ed (G M T ) H o u rs fi sh ed D ep th (m et re s) N u m b er of ne ts or ho ok s us ed Ty pe of ge ar M es h or ho ok si ze L at it ud e Lo ng i ­ tu de N A F O di vi si on (&gt; ) C od (i o n R ed fi sh (1 03 ) G re en la nd ha lib ut (1 18 ) H al ib ut (1 20 ) R ou nd -n os e gr en ad ie r (1 68 ) C at fi sh (1 88 ) Ca pe lin (3 40 ) P ra w n (6 39 ) K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t No L 168 / 38 / 168 / 38 Official Journal of the European Communities 1.. 7. . 80 D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t Su b- to ta lf or da y D is ca rd ed To ta lf or vo ya ge K ep t D is ca rd ed Ro un d we ig ht (k ilo gr am s) pr oc es se d to da y fo rh um an co ns um pt io n Ro un d we ig ht (k ilo gr am s) pr oc es se d to da y fo rr ed uc tio n T ot al R em ar ks M as te r's sig na tu re (l) Fo re ac h to w wh ich cr os se s th e bo un da ry be tw ee n N A FO su b- ar ea s 0 an d 1, bo th su b- ar ea s sh ou ld be in di ca te d. 1 . 7 . 80 Official Journal of the European Communities No L 168/39 ANNEX III 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters the zone defined in Article 1 paragraph 1 : ( a) the information specified under point 1.4 below ; (b ) the quantity (*) of each species of fish in the hold . In the event that the fishing operation requires repeated daily entries into the joint management zone, a single communication on first entering the zone will suffice. 1.2 . On each occasion the vessel leaves the zone after a previous notice of leaving of at least 48 hours : ( a) the information specified under point 1.4 below ; ( b ) the quantity of each species caught since the previous transmission; ( c) the quantity of each species transhipped since the vessel entered the zone and the identification of the vessel of transhipment; ( d) the quantity of each species landed in a port of the Community since the vessel entered the zone; ( e) the quantity of discards specified by species since previous transmission (when fishing for prawns only). In the event that the fishing operations require repeated daily exits from the joint management zone, a single communication on the last exit will suffice. 1.3 . At weekly intervals, commencing on the seventh day after the vessel first enters the zone : (a ) the information specified under point 1.4 below; (b) the quantity of each species caught since the previous transmission; (c) the quantity of discards specified by species since previous transmission (when fishing for prawns only). 1.4 . (a) the name, call sign, identification numbers and letters of the vessel, and the name of the master ; ( b ) the licence number if the vessel is licensed to fish ; ( c) the serial number of the message; ( d) identification of the type of message; ( e) The date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex address 24189 FISEU-B ) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible, for reasons of force majeure, for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . Call sign of radio station3 . Name of radio station Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn OZN OXF OXI OYS OZM . Central GodthÃ ¥b (*) As used in this Annex, quantity shall be expressed in tonnes round-weight. No L 168/40 Official Journal of the European Communities 1 . 7 . 80 4 . Form of communications The information specified under point 1 shall contain the following particulars, which shall be given in the following order:  name of vessel,  call sign,  external identification letters and numbers,  serial number of the message for the voyage in question,  indication of the type of message according to the following code:  message  when entering one of the zones referred to under 1.1.1 and 1.1.2 : ' IN',  message  when leaving one of the zones referred to under 1.1.1 and 1.1.2 : 'OUT',  weekly message : 'WKL',  the geographical position,  the date on which fishing is expected to commence,  the quantity of each species of fish in the hold, using the code mentioned in point 5 below,  the quantity of each species discarded since the previous transmission using the code mentioned in point 5 below,  the quantity of each species transhipped since the previous transmission,  the name and call sign of the vessel of transhipment,  the quantity of each species landed in a port of the Community since the previous transmission,  the name of the master. 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus borealis ) C. Greenland halibut (Rheinhardtius hippoglossoides) D. Cod (Gadus morrhua) F. Halibut (Hippoglossus hippoglossus) I. Round-nose grenadier (Coryphaenoides rupestris ) U. Redfish (Sebastes marinus) R. Other